DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 02/16/2022, in which claim 1 was amended, claims 16-39, 46, 54-67 were cancelled, claims 43-45, 47-53 were withdrawn, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596) and Imoto et al. (US Pub. 20130062758).
Regarding claim 1, Kang et al. discloses in Fig. 6 an electronic device package, comprising: 
a substrate [51]; 

a mold compound [93] encapsulating the first [53] and second [71] electronic components; 
a first electrically conductive post [75 or 75a on the left] extending through the mold compound [93] between a first electrical interconnect portion [73 left] of the second electronic component [71] and the substrate [51], the first electrically conductive post [75 or 75a on the left] laterally adjacent a first side [left side] of the first electronic component [53]; and 
a second electrically conductive post [75 or 75a on the right] extending through the mold compound [93] between a second electrical interconnect portion [73 right] of the second electronic component [71] and the substrate [51], the second electrically conductive post [75 or 75a on the right] laterally adjacent a second side [right side] of the first electronic component [53], the second side opposite the first side.
Kang et al. fails to disclose 

However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the position of lateral edges of the third electronic component with respect to the footprint of the second electronic component: the third electronic component has first and second lateral edges inside of the footprint of the second electronic component; the third electronic component has first and second lateral edges outside of the footprint of the second electronic component; or the third electronic component has first lateral edge inside of the footprint of the second electronic component and second lateral edge outside of the footprint of the second electronic component.  Absent unexpected results, it would have been obvious to try different position to yield a suitable configuration for the die stack.
For further providing support evidence, Cobbley et al. and Imoto et al. are cited. 
Cobbley et al. discloses in Fig. 5C, column 6, lines 44-58 
wherein the third electronic component [82] has a second lateral edge outside of the footprint of the second electronic component [84], the second lateral edge opposite the first lateral edge.
Cobbley et al. further discloses in Fig. 5B that alternatively, the third electronic component [72] has a second lateral edge inside of the footprint of the second electronic component [74].
Imoto discloses in Fig. 1, Fig. 2A

wherein the third electronic component [42] has a second lateral edge outside of the footprint of the second electronic component [41], the second lateral edge opposite the first lateral edge.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Cobbley et al. and Imoto into the method of Kang to include wherein the third electronic component has a second lateral edge outside of the footprint of the second electronic component, the second lateral edge opposite the first lateral edge. The ordinary artisan would have been motivated to modify Kang in the above manner for the purpose of providing suitable alternative configuration of the die stacks. 

Regarding claims 2, 9-10, 13 and 15, Kang et al. discloses in Fig. 6, paragraph [0042]-[0043], [0050], [0056]
wherein the first electrically conductive post [75 or 75a] extends from the substrate [51];
wherein the first electrically conductive post [75 or 75a] extends from the first electrical interconnect portion [73]; 
a die attach film [77] disposed between the first [53] and second [71] electronic components;
wherein the first electrically conductive post comprises a metal material;
wherein the mold compound [93] comprises an epoxy.
Claims 3-5, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596) and Imoto et al. (US Pub. 20130062758) as applied to claim 2 in view of Fang et al. (US Pub. 20170186737).
Regarding claims 3-5 and 7, Kang et al. fails to disclose
a solder material, wherein the first electrically conductive post terminates at the solder material;
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof;
 wherein the solder bump is associated with the first and second electrical interconnect portions.
Fang et al. discloses in Fig. 1, Fig. 7, paragraph [0017], [0046]-[0048] 
a solder material [324], wherein the first electrically conductive post [323B and 323] terminates at the solder material [324];
wherein the solder material comprises at least one of a solder bump and a solder cap;
wherein the solder material comprises silver, tin, or a combination thereof [Tin-Silver solder];
 wherein the solder bump [324] is associated with the first electrical interconnect portion [313].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the 

Regarding claim 14, Kang et al. fails to disclose
wherein the metal material comprises copper.
Fang et al. discloses in Fig. 7, paragraph [0017]
wherein the metal material comprises copper.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Fang et al. into the method of Kang to include wherein the metal material comprises copper. The ordinary artisan would have been motivated to modify Lee in the above manner for the purpose of providing suitable material of conductive vias [paragraph [0017] of Fang et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596), Imoto et al. (US  as applied to claim 4 above and further in view of Wu et al. (US Pub. 20140327464).
Regarding claim 6, Kang et al. and Fang et al. fails to disclose 
wherein the solder bump comprises a microbump.
Wu et al. discloses in Fig. 3, paragraph [0022], [0026], [0028], [0030], [0036] and claim 13  
wherein the solder bump [310] comprises a microbump.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wu et al. into the method of Kang et al. and Fang et al. to include wherein the solder bump comprises a microbump. The ordinary artisan would have been motivated to modify Lee and Fang et al. in the above manner for the purpose of providing reduced-size solder bump to adapt with the desired device miniaturization, to increase chip to package I/O interconnects, to enable extra available space on the surface of semiconductor device and increase package yield [paragraph [0022], [0026] of Wu et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596), Imoto et al. (US Pub. 20130062758) and Fang et al. (US Pub. 20170186737) as applied to claim 7 above and further in view of Angle et al. (US Pub. 20170290521).
Regarding claim 8, Kang et al. and Fang et al. fails to disclose

wherein the solder cap is associated with the solder bump.
Angle et al. discloses in Fig. 11, paragraph [0085]-[0086]
the solder material comprises a solder bump [1026] and a solder cap [1119a];
wherein the solder cap [1119a] is associated with the solder bump [1026].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Angle et al. into the method of Kang et al. and Fang et al. to include the solder material comprises the solder bump and a solder cap; wherein the solder cap is associated with the solder bump. The ordinary artisan would have been motivated to modify Kang et al. and Fang et al. in the above manner for the purpose of improving solder wettability between the chip and the electrically conductive post [paragraph [0086] of Angle et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596), Imoto et al. (US Pub. 20130062758) as applied to claim 1 above and further in view of Gerber et al. (US Pat. 5401913).
Regarding claims 11 and 12, Kang et al. fails to disclose
wherein the first electrically conductive post has a thickness greater than about 50 µm;

Gerber discloses in Fig. 11, column 6, lines 58-68, column 7 
wherein the electrically conductive post [bump, via 80-86] has a thickness greater than about 50 µm [bump diameter less than 200 µm];
wherein the electrically conductive post [bump, via 80-86] has a resistance less than about 0.1 ohms.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Gerber into the method of Kang et al. to include wherein the first electrically conductive post has a thickness greater than about 50 µm; wherein the first electrically conductive post has a resistance less than about 0.1 ohms. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable thickness and electrical resistance of the electrically conductive post to provide an improved electrical connection and to increase interconnect density [column 7 of Gerber]. The ordinary artisan would have been motivated to modify Kang et al. to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage .

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20040262774) in view of Cobbley et al. (US Pat. 7217596), Imoto et al. (US Pub. 20130062758) as applied to claim 1 above and further in view of Zhao et al. (WO2016049940A1).
Regarding claims 40-42, Kang et al. fails to disclose
a computing system, comprising: 
a motherboard; and 
an electronic device package as in claim 1 operably coupled to the motherboard;
	wherein the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof;
 a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard.
Zhao et al. discloses in Fig. 10, Fig. 13, paragraph [0053]-[0057] 
a computing system [1300], comprising: 
a motherboard [1302]; and 
an electronic device package as in any one of claim 1 operably coupled to the motherboard [1302][paragraph [0053]];

a processor [1312], a memory device [1320], a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard [1302].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhao et al. into the method of Kang et al. to include a computing system, comprising: a motherboard; and an electronic device package as in claim 1 operably coupled to the motherboard; wherein the computing system comprises a desktop computer, a laptop, a tablet, a smartphone, a server, a wearable electronic device, or a combination thereof; a processor, a memory device, a heat sink, a radio, a slot, a port, or a combination thereof operably coupled to the motherboard. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable electronic apparatus in which the electronic assemblies disclosed by Lee can be used [paragraph [0053]-[0056] of Zhao]. 

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 40-42 have been considered but are moot in view of the new ground of rejection.
Accordingly, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822